DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 12-24,28-29,31-32 in the reply filed on 11/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
	Claim(s) 21-24 is/are objected to because of the following informalities:  
claims 21-23, “12” should be “19”;
claim 24, definition of L7TR should be provided as that in claim 19.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 23 of copending Application No. 17/088675 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the copending application.
Claim(s) 24,32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 4 of copending Application No. 17/099038 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the copending application.
Claim(s) 24,28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 19,27 of copending Application No. 17/088665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the copending application.
 Claim(s) 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10 of copending Application No. 17/088676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the copending application.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
 
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-18 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hsueh (US 11487091).  

    PNG
    media_image1.png
    598
    523
    media_image1.png
    Greyscale

 Regarding claim 12, Hsueh teaches an optical imaging system (e.g., Fig. 3, Table 3, +--+-+-, also Fig. 15, Table 15) comprising:
a first lens comprising a positive refractive power, a convex object-side surface, and a concave image-side surface;
a second lens comprising a refractive power and a convex object-side surface;
a third lens comprising a negative refractive power, a convex object-side surface, and a concave image-side surface;
a fourth lens comprising a positive refractive power;
a fifth lens comprising a refractive power;
a sixth lens comprising a refractive power and a convex object-side surface; and
a seventh lens comprising a refractive power and a concave image-side surface,
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are disposed in order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system.

Regarding claim 13, Hsueh further teaches (Table 3) The optical imaging system of claim 12, wherein the second lens comprises a negative refractive power,
wherein the fifth lens comprises a negative refractive power,
wherein the sixth lens comprises a positive refractive power, and
wherein the seventh lens comprises a negative refractive power.

Regarding claim 14, Hsueh further teaches (Table 3) The optical imaging system of claim 12, wherein the second lens comprises a concave image-side surface, and
wherein the fourth lens comprises a convex object-side surface.

Regarding claim 15, Hsueh further teaches (Fig. 15, Table 15) The optical imaging system of claim 12, wherein the fourth lens comprises a convex image-side surface,
wherein the fifth lens comprises a convex object-side surface and a concave image-side surface (near edges), and
wherein the sixth lens comprises a concave image-side surface.

Regarding claim 16, Hsueh further teaches The optical imaging system of claim 12, wherein the seventh lens comprises a concave object-side surface (Fig. 3, at off-axis).

Regarding claim 17, Hsueh further teaches The optical imaging system of claim 12, wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the sixth lens (Fig. 3).

Regarding claim 18, Hsueh further teaches The optical imaging system of claim 12, wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the seventh lens (Fig. 3).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 19-24,28-29,31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh.

Regarding claim 19, Hsueh teaches all the limitations as stated in claim 12, but 
Hsueh does not explicitly teach 0.5<L1234TRavg/L7TR<0.9.
Absent any showing of criticality and/or unpredictability, having 0.5<L1234TRavg/L7TR<0.9 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of providing an optical imaging system with secure mounting and strength (with suitable mounting portions for the lenses), easy manufacturing and installation, desired system weight and size (through scaling up/down the system), effective weight distribution and balance, and/or allocating adequate space for stray light shielding. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsueh by having 0.5<L1234TRavg/L7TR<0.9 for the purposes of providing an optical imaging system with secure mounting and strength (with suitable mounting portions for the lenses), easy manufacturing and installation, desired system weight and size (through scaling up/down the system), effective weight distribution and balance, and/or allocating adequate space for stray light shielding.

Regarding claim 20, Hsueh teaches all the limitations as stated in claim 12 and further teaches the optical imaging system further satisfies 0.5<D6/f<1.2 (Fig. 3, ~ 1.1), where D6 is an effective diameter of an image-side surface of the sixth lens, f is the overall focal length of the optical imaging system and D6 and f are expressed in a same unit of measurement.
Fukaya does not explicitly teach spacer disposed between the sixth and seventh lenses and D6 is S6d, where S6d is an inner diameter of the spacer.
Absent any showing of criticality and/or unpredictability, having spacer disposed between the sixth and seventh lenses and D6 is S6d, where S6d is an inner diameter of the spacer would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of shielding stray light.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsueh by having spacer disposed between the sixth and seventh lenses and D6 is S6d, where S6d is an inner diameter of the spacer for the purposes of shielding stray light.
 
Regarding claims 21-24,31-32 mutatis mutandis, the modified Hsueh further teaches all the limitations therein as stated in claims 12,19,16-17 rejection above.

Regarding claim 28, Hsueh further teaches (Table 3, Fig. 3) The optical imaging system of claim 24, wherein the second lens comprises a concave image-side surface,
wherein the third lens comprises a convex object-side surface, and
wherein the sixth lens comprises a convex image-side surface (at off-axis).

Regarding claim 29, Hsueh further teaches (Fig. 15) The optical imaging system of claim 24, wherein the third lens comprises a convex object-side surface,
wherein the fourth lens comprises a concave object-side surface (near the edge) and a convex image-side surface, and
wherein the seventh lens comprises a convex object-side surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234